Exhibit 10(i)4 ALLETE 2008 Form 10-K ALLETE AND AFFILIATED COMPANIES SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (As Amended and Restated Effective January 1, 2009) TABLE OF CONTENTS PAGE SECTION 1 ESTABLISHMENT AND PURPOSE 1 1.1 Establishment of Plan 1 1.2 Purpose of the Plan 5 SECTION 2 DEFINITIONS 5 2.1 Definitions 5 2.2 Gender and Number 8 SECTION 3 ELIGIBILITY AND PARTICIPATION 8 3.1 Eligibility 8 3.2 Participation 9 3.3 No Guarantee of Employment 10 SECTION 4 BENEFITS 10 4.1 Annual Makeup Award 11 4.2 Salary Deferral 12 4.3 Bonus Deferral 12 4.4 Severance Deferral 12 4.5 Non-Qualified Stock Option Gain Deferral 12 4.6 Retirement Benefit 13 4.7 Benefit Allocations and Maintenance of Accounts 14 4.8 Date of Benefit Commencement 15 4.9 Form of Benefit Payment - Executive Deferral Account 17 4.10 Form of Payment -Retirement Benefits 18 4.11 Benefit Payments Upon Participant’s Death 18 4.12 Benefit Payment Upon Disability 20 4.13 Benefit Payments Upon Termination Other Than Retirement, Death or Disability 20 4.14 Hardship and Unscheduled Benefit Payments 20 4.15 Cessation of Deferrals Permitted by IRS Notice 2005-1 21 4.16 Elections Permitted by IRS Notice 2005-1 22 SECTION 5 ADMINISTRATION 22 5.1 Administration of Plan 22 5.2 Uniform Rules 23 5.3 Notice of Address 24 5.4 Correction of Errors 24 5.5 Claims Procedure 24 5.6 Change of Law 27 5.7 Tax Withholding 28 5.8 Generation-Skipping Tax 28 SECTION 6 GENERAL PROVISIONS 29 6.1 Nonassignability 29 6.2 Incompetency 29 6.3 Employment Rights 30 6.4 No Individual Liability 30 6.5 Illegality of Particular Provision 30 6.6 Contractual Obligations 30 6.7 Counterparts 31 6.8 Evidence 31 6.9 Action by Company 31 6.10 Notice 31 SECTION 7 AMENDMENT AND TERMINATION 31 7.1 Amendment and Termination 31 7.2 Reorganization of the Company 32 7.3 Prohibition on Material Modifications 32 SECTION 8 APPLICABLE LAWS 32 8.1 Applicable Laws 32 ALLETE AND AFFILIATED COMPANIES SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (As Amended and Restated Effective January 1, 2009) SECTION 1.ESTABLISHMENT AND PURPOSE 1.1 Establishment of Plan ALLETE, Inc., formerly MINNESOTA POWER & LIGHT COMPANY (the “Company” and also sometimes “ALLETE”) established, effective as of July1,1980, a Supplemental Retirement Plan for eligible executives of the Company, such Plan to be known as the SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (THE “PLAN”). The Plan was established in order to provide supplemental current or retirement benefits payable as provided hereafter solely from the general assets of the Company. The Plan is intended to be exempt from the participation, vesting, funding, and fiduciary requirements of Title 1 of the Employee Retirement Income Security Act of 1974. Effective as of January 1, 1981, the Plan was amended to include compensation attributable to the Company’s Incentive Compensation Plan in determining benefits under this Plan. Effective as of January 1, 1982, the Plan was amended to change the manner in which Incentive Awards are accounted for when determining benefits payable at retirement under Section 4.6. Effective December 1, 1982, the Plan was amended to change the deferral and cash payment options of the Plan. 1 The Plan was amended including revisions through and including May 10, 1983, and restated in its entirety as of January 1, 1983. The revisions included a provision to provide benefits that are above the limitations under Section 415 of the Internal Revenue Code. Effective January1,1984, the Plan was amended to provide for a predetermined interest rate of 10.5% to be used in determining the value of certain benefits under the Plan. Effective January 1, 1987, the Plan was amended to provide for two additional investment choices for monies deferred under the Plan and to make other minor changes to the Plan. Effective August 1, 1987, the Plan has been amended to provide for a fixed rate of return of 8% under Section 4.15 for deferral elections made after that date rather than a return that is the greater of 10.5% or the Company’s actual overall percentage return on capital, and to make a minor change in the Plan name. Effective May 1, 1988, the Plan was amended so that benefits under Subsections 4.1(c) and (d) of the 1988 Plan document are available only to active Participants who were age 60 or older as of said date. Effective November1,1988, the Plan has been amended to make revisions in certain discretions available to the Company and to eligible Participants. Effective January 1, 1990, the Plan has been amended to remove Participant choice with respect to the payment of benefits under Subsection 4.1(b). The Plan has also been amended to eliminate the makeup of the 2% CORE benefits, which were eliminated under the Supplemental Retirement Plan (SRP) to account for the Employee Stock Ownership Plan (ESOP), and to provide for a makeup of the Employee Stock Ownership Plan Partnership account allocation contribution. The Plan was also amended to eliminate the benefits previously described in Subsections 4.1(c) and (d) of the 1988 legal plan document. 2 Effective August 1, 1992, the Plan was amended to change the date Retirement Benefits are due and payable from the last day of the month to the first day of the month. Effective March 1, 1994, the Plan was amended to calculate the monthly benefit provided under Section 4.6 using a final average earnings calculation which combines Results Sharing with Incentive Compensation. Effective August 1, 1994, the Plan was amended at Section3.1 to eliminate the eligibility option of annual compensation in excess of $100,000, to increase voluntary deferrals, to provide for a present value calculation at Subsection 4.1(d), to change options for measuring indexes for monies deferred under the Plan, and to make other minor administrative changes. Effective January 1, 1995, the Plan was amended to suspend benefit payments when a Participant is re-employed by the Company in a regular, full-time position. Effective January 1, 1997, the Plan was amended to allow for Participants to change the duration of the distribution period. Effective June 17, 1997, the Plan was amended to credit accounts during distribution of benefits with the Company’s return on capital fixed rate of 8%. Effective July 1, 1998, the Plan was amended to combine deferred amounts into a single Executive Deferral Account. Effective January 1, 1999, the Plan was amended to allow participation by those employees who receive a management salary. Effective January 1, 2001, the Plan was amended to provide that the Executive Deferral Account be distributed pursuant to the Participant’s election in the event of death, to distribute account balances of less than $10,000 in a lump sum, and to change the name of the Plan to the ALLETE Supplemental Executive Retirement Plan. 3 Effective January 1, 2002 the Plan was amended to allow the choice of a life or joint and survivor annuity for Retirement Benefits, to eliminate deferrals which exceeded limitations imposed by Code Section 415, to allow unscheduled in-service withdrawals, to remove the limitation on deferrals of annual salary, and to provide a supplemental tax benefit for participants in the event that they are terminated due to a change in control, and to reflect the merger of the Supplemental Retirement Plan and the Employee Stock Ownership Plan into the Retirement Savings and Stock Ownership Plan. Effective January 20, 2003, deferrals of stock option gains were eliminated. Effective December 1, 2003, the termination of a Participant is clarified to include the sale of a Participant’s employer, but not the separation of a Participant’s employer from the Company through a stock dividend. Effective January 1, 2005, the Plan was amended (1) to reflect the cessation of further deferrals thereunder after 2004; (2) to provide Plan Participants with the opportunity to revoke their deferral elections for their 2004 bonuses and 2005 salary and make new deferral elections for their 2005 bonuses; and (3) to the extent that any such deferral elections are not so revoked, to redirect the deferral of 2004 deferred bonuses, 2005 deferred salary, and 2005 deferred bonuses to the ALLETE and Affiliated Companies Supplemental Executive Retirement Plan II. Effective October 1, 2006, the Plan was amended to eliminate the supplemental tax benefit for Participants in the event that they are terminated due to a change in control. Effective January 1, 2007, the Plan was amended to identify the interest rate(s) applicable to the calculation of a monthly annuity with respect to Executive Deferral Account distributions.The Plan was further amended to establish the 15-year monthly annuity as the default form of Retirement Benefit and the life annuity as the optional form of Retirement Benefit.In addition, a Participant who was eligible for a retirement benefit under both this Plan and SERP II was required to elect the same form of retirement benefit under both this Plan and SERP II. 4 Effective January 1, 2009, the Plan was amended (1) to eliminate the requirement that a Participant who was eligible for a Retirement Benefit under both this Plan and SERP II was required to elect the same form of Retirement Benefit under both this Plan and SERP II and (2) to conform certain administrative provisions in this Plan to the administrative provisions in SERP II. 1.2 Purpose of the Plan It is the purpose of this Plan to provide eligible executives with benefits that will compensate them for limitations which apply to the Minnesota Power and Affiliated Companies Flexible Compensation Plan, Minnesota Power and Affiliated Companies Retirement Savings and Stock Ownership Plan (sometimes hereinafter the “Retirement Savings and Stock Ownership Plan” or “RSOP”), Minnesota Power and Affiliated Companies Retirement Plan A and to provide a benefit which includes compensation attributable to the ALLETE Executive Annual Incentive Plan (sometimes hereinafter the “Annual Incentive Plan”) and Other Awards as though such awards were eligible for benefit plans which are qualified under Section 401(a) and (k) of the Code. The Plan also provides for deferral of salary and annual and long-term incentive compensation awards. SECTION 2.DEFINITIONS 2.1 Definitions Whenever used in the Plan, the following terms shall have the respective meanings set forth below, unless otherwise expressly provided herein, and when the defined meaning is intended, the term is capitalized: (A) “Annual Incentive Award” means the annual award received by a Participant under theALLETE Executive Annual Incentive Plan or any predecessor plan. 5 (B) “Change in Control” means change of control of ALLETE, Inc. as defined in the ALLETE Executive Long Term Incentive Compensation Plan. (C) “Committee” means the the Employee Benefit Plans Committee appointed by the Board or delegates of the Employee Benefit Plans Committee with authority to administer the Plan as provided under Section 5.1. (D) “Company” means ALLETE, Inc., and any other affiliated company which adopts this Plan by action of its Board of Directors and is consented to by the Compensation Committee of the ALLETE Board of Directors. A list of such companies shall be maintained by ALLETE. (E) “Compensation” means the Participant’s earnings during a calendar year, before any reduction pursuant to Code Sections 125, 132(f)(4), or 401(k).It does not include overtime compensation, if any, bonuses, Annual Incentive Awards and Other Awards, expenses, allowances, commission payments (except when regular compensation consists wholly or in part of commissions, in which case commission payments are included), employer contributions or awards under this Plan or other employee benefit plans, imputed income (whether such imputed income is from vehicle use, life insurance premiums, or any other source) payments made pursuant to the Results Sharing Program, payment of stock options and performance shares under the Long Term Incentive Compensation Plan, and any other payments of a similar nature.In the case of a Participant who is employed jointly by the Company and an affiliated company (as defined in the RSOP), Compensation as defined herein shall include amounts received from all such companies. (F) “Deferred Stock Unit” means the units credited to a Participant which correspond to the number of shares the Participant deferred in accordance with Section 4.5. 6 (G) “Eligible Surviving Spouse” means surviving spouse as defined in the Company’s Retirement Plan A. (H) “Executive Deferral Account” or “EDA” or “Account” means the account where deferrals pursuant to Sections 4.1, 4.2, 4.3, 4.4 and 4.5 are credited. (I) “Other Award” means an annual award received by the Participant as approved by the Committee and which is not the Annual Incentive Award described in Subsection 2.1(A), and does not include a severance benefit. (J) “Pay” means the annual salary as of October 1 of the year prior to the year for which the allocation is attributed to under Section 4.1 of this Plan. (K) “Participant” is defined in Section 3. (L) “Retire” or “Retirement” means a Participant’s termination of employment after attaining “Early Retirement Age” or “Normal Retirement Age” defined as the earliest date under any qualified retirement plan of the Participant’s employer. (M) “Retirement Benefit” means the benefit payable to a Participant pursuant to the Plan by reason of the Participant’s Retirement with the Company described in Section 4.6. (N) “Retirement Plan A” means the Minnesota Power and Affiliated Companies Retirement Plan A. (O) “Retirement Savings and Stock Ownership Plan” or “RSOP” means the Minnesota Power and Affiliated Companies Retirement Savings and Stock Ownership Plan. (P) “SERP II” means the ALLETE and Affiliated Companies Supplemental Executive Retirement Plan II. 7 (Q) “Stock Option Gain Shares Deferral Election” means the annual election made by the Participant in accordance with Section (R) “Supplemental Salary Reduction Agreement” means an agreement entered into by a Participant and the Company in December of a fiscal year under which the Participant irrevocably agrees to forego compensation that would otherwise be paid to the Participant during the next fiscal year. (S) “Valuation Date” means each date on which the Accounts are valued as provided in Subsection 4.7(C). 2.2 Gender and Number Except when otherwise indicated by the context, any masculine terminology used herein shall also include the feminine, and the use of any term herein in the singular may also include the plural. SECTION
